Order reversed, with ten doEars costs and disbursements, and motion granted, with ten doEars costs. Held, that as no notice of an application for the appointment of a receiver or for an order requiring the defendant to give a bond, was served upon the defendant, the court was without jurisdiction to make the order requiring *779the defendant to give a bond, and requiring the appointment of a receiver if she failed to do so. The court had jurisdiction to make an order permitting the sale of the live stock and directing the payment of the proceeds into court. All concur.